DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 18, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
Two (2) sheets of drawings were filed on December 18, 2020.  The drawings are objected to because the reference numbers, which appear to be hand-written, are not sufficiently uniform, well-defined and reproducible, and are difficult to read.  See 37 C.F.R. 1.84 (l) and 37 C.F.R. 1.84 (p).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term " preferably" in line 2 of claim 36 is a relative term which renders the claim indefinite.  From the wording of claim 36, it is unclear if the limitation following the term “preferably” is required.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Hiroyuki (JP 2002-072003 A).
Regarding claim 31; Segawa, Hiroyuki (JP 2002-072003 A) discloses an apparatus for alignment of a polarization-maintaining optical fiber (see Figure 9), comprising:
a) a clamping device (see Figure 9) for gripping the optical fiber (A) in a clamping fashion (the fiber is clamped between positioning table D and roller J), and 
b) means (roller J) for rotating the optical fiber (A) clamped in the clamping device about its fiber longitudinal axis, characterized in that 
c) the clamping device has at least two clamping elements (D and J), wherein the at least two clamping elements are provided to abut against the optical fiber (A) for clamping and for performing the rotation of the optical fiber (A), the at least two clamping elements or at least two of the clamping elements are movable relative to one another (the table and the roller are movable relative to each other).  
Segawa does not disclose that the apparatus is automated.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to automate the apparatus of Segawa for the purpose of allowing an increased number of optical fibers to be aligned while freeing production time of individuals, since it has been held that an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262, f.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Regarding claim 33; the clamping device (see Figure 9) is configured, for performing the rotation of the optical fiber (A), to perform a pure rotational movement (see Figure 9) or a mixed rotational and translational movement relative between the at least two clamping elements (D and J) or between at least two of the clamping elements, wherein at least one of the clamping elements (J) involved is a roller element rotatably mounted in the clamping device (see Figure 9).  
Claims 21, 23-26, 28-30, 34, 35, 37, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Hiroyuki (JP 2002-072003 A) in view of Segawa, Hiroyuki (JP 4570277 B2).
Regarding claim 21; Segawa, Hiroyuki (JP 2002-072003 A) discloses a method for aligning a polarization-maintaining optical fiber (polarization-maintaining optical fiber A; see Figure 9; see the machine translation of paragraph 6, which provides a description of Figure 9), in which
 a) an optical fiber (A) is held in a clamping fashion by means of a clamping device (see Figure 9; the fiber A is clamped between roller J and positioning table D), 
b) a given rotational position of the optical fiber around a fiber longitudinal axis is adjusted (see Figure 9 and paragraph 7, which explains that by rotating roller J, the position of the stress-applying section of the polarization-maintaining fiber A is adjusted), and 
c) the optical fiber (A) is rotated around the fiber longitudinal axis by means of the clamping device (J), characterized in that 
d) for the rotation of the optical fiber (A), at least one clamping element (J) of the clamping device abutting against the optical fiber (A) is moved relative to at least one further clamping element (D) of the clamping device also abutting against the optical fiber (A; see Figure 9).  
Segawa, Hiroyuki does not specifically disclose that the position of the optical fiber (A) around a fiber longitudinal axis is detected.  One of ordinary skill in the art would have recognized that the position of the optical fiber around a longitudinal axis with respect to the stress-applying section of the fiber must first be detected in order to be accurately adjusted.  Segawa, Hiroyki (JP 4570227 B2) discloses a method for detecting and adjusting the position of a stress applying part in an optical fiber based on the detected position (see the title and paragraph 1 of the machine translation), and teaches that conventional methods for detecting the position of the stress applying portion of the polarization-maintaining optical fiber include (1) detecting the position by photographing the end portion of the fiber with a camera and microscope and displaying an image for this purpose on a TV monitor (see paragraph 3 of the machine translation); (2) measuring an extinction ratio of light coupled into and out of the polarization-maintaining fiber to determine the fibers rotational position (see paragraph 3 of the machine translation); and (3) direct viewing methods (see paragraph 3 of the machine translation).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to detect a given rotational position of the optical fiber around a fiber longitudinal axis prior to rotating the optical fiber to adjust the position, as the initial position must be accurately known in order for the optical fiber to be accurately rotated a particular amount to adjust the rotation position thereof.
Regarding claim 23; that the relative movement is a pure rotational movement (roller J rotates; see Figures 9 of JP 2002-072003A) or a mixed translational and rotational movement and at least one of the clamping elements (J) abutting against the optical fiber (A) is a roller element rotatably mounted in the clamping device (see Figure 9).  
Regarding claim 24; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a conventional detection method characterized in that light is irradiated into the optical fiber in order to detect the given rotational position of the optical fiber in relation to the fiber longitudinal axis, since Segawa (JP 4570227 B2) teaches that this method is conventionally employed for this purpose (see method (2) in paragraph 3 of the machine translation), and since this method was a known alternative detection method that could have been employed for the same disclosed purpose, i.e. detecting the rotational position of the polarization-maintaining optical fiber, with no change in the function to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 25; Segawa (JP 4570227 B2) further teaches that at an open end of the optical fiber, a light pattern may be detected which is dependent on the rotational position of the optical fiber and is generated by irradiated light (see method (3) in paragraph 3 of the machine translation).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a conventional detection method characterized in that at an open end of the optical fiber, a light pattern is detected which is dependent on the rotational position of the optical fiber and is generated by the irradiated light, since Segawa (JP 4570227 B2) teaches that this method is conventionally employed for this purpose (see method (3) in paragraph 3 of the machine translation), and since this method was a known alternative detection method that could have been employed for the same disclosed purpose, i.e. detecting the rotational position of the polarization-maintaining optical fiber, with no change in the function to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 26; light that is irradiated within the optical fiber, which is within the clamping device (see the discussion above with respect to claim 24) is necessarily irradiated within the clamping device, since the fiber is located in the clamping device, and thus it would have been obvious to have light irradiated within the clamping device (i.e. through the fiber within the clamping device).  
 Regarding claim 28; in that a distal end (B) of the optical fiber (A) is fixed with the desired rotational position in a fixing element (the fixing element includes V-groove in which the optical fiber (A) is positioned and held by the pressure applied by roller J; see Figure 9).  
Regarding claim 29; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have the distal end of the optical fiber be freed from a fiber cladding layer for the purpose of aligning a bare optical fiber for fusion splicing, as the alignment method would appear to perform equally well regardless of the presence or absence of a cladding around the bare fiber.  
Regarding claim 30; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to control the rotation of the optical fiber by means of the detected rotational position of the optical fiber for the purpose of accurately adjusting the rotational position of the optical fiber to obtain a desired detected rotational position.  
Regarding claim 34; Segawa (JP 2002-072003 A) teaches or suggests the apparatus as applied to claim 31 above, and, as discussed above with respect to claims 21 and 23, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a detection device for detecting the given rotational position of the optical fiber (A) around the fiber longitudinal axis, and by irradiation means for irradiating light into the optical fiber (see conventional detection method (2) in paragraph 3 of the machine translation of Segawa (JP 4570227 B2)), wherein the detection device is configured to detect the rotational position of the optical fiber (A) based on the irradiated light.  
Regarding claim 35; the irradiation means is inherently configured to irradiate the light through at least a partial region of the clamping device (the partial region of the clamping device being the region of the clamping device containing the optical fiber) into the optical fiber (A).  
Regarding claim 37; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a light source arranged or fixed in or on the clamping device for the purpose of irradiating the optical fiber to detect a rotational position of the optical fiber, since irradiation of the optical fiber inherently requires a light source and the provision of the light source arranged on or fixed to the clamping device would be a known alternative arrangement to one of ordinary skill in the art as opposed to separately providing a clamping device, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 38; Segawa et al. discloses arrangements (see Figure 1) in which a holding device (2) is provided separated from a rotational device (8).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a holding device spaced apart from the rotation clamping device (clamping device of Figure 9) for the purpose of rotating the fiber while the fiber is being located in a desired holding device for use in a desired system or method.
Regarding claim 40; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide means for fixing a distal end of the optical fiber (A) in a fixing element not belonging to the apparatus for the purpose of allowing the optical fiber rotational position to be aligned while fixing the end of the optical fiber in a desired fixing device, the fixing device comprising a connector or ferrule, for use in a desired system.
Allowable Subject Matter
Claim 22, 27, 32, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
the method defined by claim 22, characterized in that the relative movement is a pure translational movement in combination with all of the limitations of base claim 21;
the method defined by claim 27, characterized in that, during the rotation, a cable sheath surrounding the optical fiber and allowing rotation of the optical fiber therein is held by a sheath fixing device arranged at a distance from the clamping device in combination with all of the limitations of base claim 21;
the apparatus defined by claim 32, characterized in that the clamping device is configured, for performing the rotation of the optical fiber, to perform a pure translational movement relative between the at least two clamping elements or between at least two of the clamping elements involved in combination with all of the limitations of base claim 31; 
the apparatus defined by claim 36, characterized in that the light is irradiated through at least one of the clamping elements into the optical fiber, wherein preferably the refractive indices of the concerned clamping elements and the material of the optical fiber abutting against the concerned clamping element are identical or at least similar to one another in combination with all of the limitations of base claim 31 and all of the limitations of intervening claims 34 and 35; or
the apparatus defined by claim 39, characterized in that the holding device is a sheath fixing device for holding a cable sheath surrounding the optical fiber, wherein the cable sheath allows rotation of the optical fiber around its fiber longitudinal axis relative to the cable sheath in combination with all of the limitations of base claim 31 and all of the limitations of intervening claim 38. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874